37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Murray L. STEINBERG, on behalf of himself, and all thosesimilarly situated, Plaintiff Appellant,andChelsea Renee STEINBERG, by her next friend, and naturalfather, Plaintiff,v.COMMONWEALTH OF VIRGINIA, Henrico County, Virginia;  Lee A.Harris, Jr., Judge;  James E. Kulp, Judge;  Murray J. Janus;Deanna L. Dworakowski;  Bremner, Baber & Janus;  KatherineT. Steinberg;  Kenneth Shumaker;  Pauline Kie, Defendants Appellees.
No. 94-1139.
United States Court of Appeals, Fourth Circuit.
Submitted September 6, 1994.Decided October 19, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-93-477)
Murray L. Steinberg, appellant pro se.
Barbara J. Gaden, Office of the Attorney General of Virginia, Richmond, VA;  Joseph Paul Rapisarda, Jr., County Attorney, James Thomas Moore, III, County Attorney's Office, Richmond, VA;  Murray Joseph Janus, Theodore Ira Brenner, Bremner, Baber & Janus, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before WILKINSON, HAMILTON, and MOTZ, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order imposing monetary sanctions pursuant to Fed.R.Civ.P. 11.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Steinberg v. Virginia, No. CA-93-477 (E.D. Va.  Dec. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED